Citation Nr: 0414683	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for plantar 
warts of the right foot, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of a fractured left fibula, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO).  

Procedural history

The veteran had active service from March 1976 to October 
1977. 

The veteran was granted service connection for plantar warts 
of the right foot and for residuals of a fractured left 
fibula in an August 1978 rating decision and was awarded a 10 
percent disability rating for the plantar warts and a 
noncompensable disability rating for the fractured left 
fibula.  In an October 1991 rating decision, the disability 
rating awarded the plantar warts was increased to 20 percent.  

In January 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability ratings assigned 
his right foot plantar warts and his fractured left fibula.  
In a July 2001 rating decision, the RO confirmed and 
continued the assigned ratings.  The veteran disagreed with 
the July 2001 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in January 2002.  

In connection with his appeal the veteran testified before 
the Board at a Travel Board hearing in November 2003.  A 
transcript of the hearing is associated with the claims file.



Issues not on appeal

In an April 2003 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for a back 
disorder and entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities (TDIU).  To the Board's knowledge, the veteran 
has not disagreed with those decisions.  Accordingly, those 
issues are not within the Board's jurisdiction and they will 
be addressed no further in this decision.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA).


REMAND

VA examinations

The Board notes that the veteran was afforded VA examinations 
of his right foot plantar warts and fractured left fibula in 
March 2001.  In his January 2002 VA Form 9, the veteran 
stated that his condition had worsened.  Moreover, in the 
July 2003 VA Form 646, the veteran's representative 
specifically requested that the Board obtain new examinations 
due in part to the age of the existing reports.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), a four-year 
period had elapsed since the veteran's last medical 
examination of his service-connected disability and his claim 
for an increased rating.  The United States Court of Appeals 
for Veterans Claims (the Court) (previously the Court of 
Veterans' Appeals) found that before the claim could be 
fairly adjudicated, a medical examination to determine the 
current level of disability was required.  See also Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991) ("Where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted").

Additional evidence

The Board also notes that in the November 2003 hearing, the 
veteran indicated the existence of additional evidence that 
may be pertinent to his claim.  The veteran at first stated 
that he had not been treated in the past six months.  The 
most recent VA outpatient treatment records are dated in 
April 2003.  However, he subsequently stated that he had been 
treated at his local VA Medical Center in June 2003.  He also 
stated that he might have been treated in May 2003.  While it 
is far from certain, the veteran's testimony indicates that 
it is at least likely that additional pertinent records 
exist, are currently in VA custody, but are not of record.  

In addition to VA treatment, the veteran identified private 
chiropractic treatment records.  The veteran was afforded an 
additional 60 days to submit those records; however, he has 
not done so.

VA's duty to assist the veteran includes obtaining medical 
records identified by the veteran, and includes obtaining a 
thorough and contemporaneous evaluation where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Moreover, records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered to be in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VCAA

After a review of the record, the Board has determined that, 
the RO has not provided adequate notice of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) and how 
they apply to his increased ratings claims.  While such 
notice has been provided with respect to other claims, the 
Board finds that such notice does not address the particular 
evidence necessary to substantite the claims now on appeal.  
Crucially, the RO has not informed the veteran of the kind of 
evidence that is necessary to substantiate an increased 
rating claim, of which portion of that evidence is to be 
provided by the him and of which portion VA will attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, for the reasons stated above, this case is 
REMANDED to VBA for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.

2.  VBA should obtain the veteran's 
recent VA medical records and associate 
them with the claims folder. 

3.  VBA should contact the veteran and 
ask him to identify any private medical 
records that are pertinent to his claim.  
VBA should then make efforts to obtain 
those records.  

4.  When the actions above have been 
completed, VBA should then schedule the 
veteran for a complete evaluation of his 
service connected right foot plantar 
warts and residuals of a fractured left 
fibula, to determine the current severity 
and manifestations of the disorders.  The 
examiner should review the veteran's 
claim file in conjunction with the 
examination.  The extent of disability 
resulting from the service connected 
disabilities should be described by the 
examiner as completely as possible.  The 
examiner should also distinguish to the 
extent possible between symptoms and 
manifestations attributable to the 
veteran's service connected fracture of 
the left fibula and right plantar warts 
and those attributable to his numerous 
other nonservice connected disabilities 
(for example, the Board notes that the 
veteran has a nonservice connected back 
disorder with symptoms that have been 
described as radiating to the legs).  The 
standard for attribution of symptoms to 
the service connected disabilities should 
be whether it is at least as likely as 
not that such symptoms are attributable 
to the service connected disorders.

The complete claim file should be forwarded to the 
examiner(s) noted above. 

5.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If either of 
the claims remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case addressing those 
issues.  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




